Exhibit 10.1

Execution Copy

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated the 11th day of June,
2008, and entered into by and among Potomac Capital International Ltd. (“Potomac
International”), Potomac Capital Partners LP (“PCMLP”), Pleiades Investment
Partners-R LP (“Pleiades,” together with Potomac International and PCMLP, the
“Sellers”), Potomac Capital Management LLC, a New York limited liability company
(“Potomac LLC”), Potomac Capital Management, Inc., a New York corporation
(“PCM”) and Paul J. Solit (“Solit”) (Sellers together with Potomac LLC, PCM and
Solit, the “Seller Group”) and The Management Network Group, Inc., a Delaware
corporation (the “Company”).

W I T N E S S E T H:

A.       Sellers desire to sell to the Company 1,000,000 shares of common stock,
$.001 par value per share of the Company (“Common Stock”).

B.        The Company is willing to purchase such shares upon the terms and
subject to the conditions set forth herein, including without limitation the
condition that the members of the Seller Group execute and deliver to the
Company the Standstill Agreement attached hereto as Exhibit A.

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, intending to be
legally bound, hereby agrees as follows:

ARTICLE I.

SALE AND PURCHASE OF STOCK.

Section 1.1.     Sale of Shares. On the terms and subject to the conditions set
forth in this Agreement, Sellers agree to sell, assign, transfer and deliver to
the Company at Closing, and the Company agrees to purchase from Sellers at
Closing, 1,000,000 shares of Common Stock of the Company owned by Sellers(the
“Transferred Shares”), as follows: (a) Pleiades - 341,000 shares; (b) PCMLP –
414,000 shares; and (c) Potomac International – 245,000 shares.

Section 1.2.     Purchase Price. The aggregate purchase price for the
Transferred Shares shall be One Million Six Hundred Thousand Dollars
($1,600,000.00) (the “Purchase Price”) and will be paid to the Sellers as
follows: (a) Pleiades shall be paid $545,600.00; (b) PCMLP shall be paid
$662,400.00; and (c) Potomac International shall be paid $392,000.00.

ARTICLE II.

CLOSING.

Section 2.1.     Closing. The closing of the transactions contemplated hereby
(the “Closing”) will take place on June 11, 2008 (the “Closing Date”), by (i)
physical delivery to the Company of the Seller Group’s deliveries described in
Section 2.2 before 12:00 p.m. (central time) on such Closing Date, and (ii) upon
receipt by the Company of the Seller Group’s

 

--------------------------------------------------------------------------------



deliveries, payment by the Company of the Purchase Price by wire transfer of
immediately available funds to accounts designated in writing by Sellers and
deposit of the Company’s signature page to the Standstill Agreement with an
overnight parcel delivery service on the Closing Date for delivery to Sellers
before the close of business the following day, with package tracking capability
enabled.

 

Section 2.2.

Closing Deliveries.  

 

(a)

At the Closing:

(i)        Sellers shall deliver to the Company the certificate or certificates
evidencing the Transferred Shares, duly endorsed by Sellers in blank or
accompanied by powers duly executed by Sellers in blank;

(ii)       the members of the Seller Group shall deliver to the Company the
Standstill Agreement in the form attached hereto as Exhibit A, duly executed by
each of them;

(iii)      Sellers shall deliver to the Company written wire transfer
instructions for the payment of the Purchase Price to Sellers.

 

(b)

At the Closing, the Company shall deliver to Sellers:

(i)        subject to Section 2.1, the Purchase Price by wire transfer of
immediately available funds to the accounts designated by Sellers in the amounts
specified in Section 1.2; and

(ii)       the Standstill Agreement in the form attached hereto as Exhibit A,
duly executed by the Company.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE SELLER GROUP.

The members of the Seller Group hereby jointly and severally make the following
representations and warranties to the Company, each of which is true and correct
on the date hereof and will be true and correct on the Closing Date, and each of
which shall survive the Closing and the transactions contemplated hereby:

Section 3.1.     Ownership. Sellers are the record and sole direct beneficial
owners of the Transferred Shares. The Transferred Shares are owned by Sellers,
and will be transferred to the Company, free and clear of any and all liens,
pledges, claims, encumbrances, security interests, rights of first refusal,
options, conditions, restrictions, rights, interests or charges of any kind or
character.

Section 3.2.     Authority. The members of the Seller Group have all requisite
power and authority to execute, deliver and perform their obligations under this
Agreement. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of members of the Seller Group.

 

2

 

--------------------------------------------------------------------------------



Section 3.3.     Binding Obligations. This Agreement has been duly executed and
delivered by each of the members of the Seller Group and constitutes a legal,
valid and binding obligation of each of the members of the Seller Group,
enforceable against each of the members of the Seller Group in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting creditors rights
generally or by general principles of equity.

Section 3.4.     Consents. No governmental consent, approval, authorization,
license or clearance, or filing or registration with any governmental or
regulatory authority, is required in order to permit the members of the Seller
Group to perform their obligations under this Agreement, except for such as have
been obtained.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby makes the following representations and warranties to the
members of the Seller Group, each of which is true and correct on the date
hereof and will be true and correct on the Closing Date, and each of which shall
survive the Closing and the transactions contemplated hereby:

Section 4.1.     Authority. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of the Company.

Section 4.2.     Binding Obligations. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency or similar laws affecting creditors rights generally or by general
principles of equity.

Section 4.3.     Consent. No governmental consent, approval, authorization,
license or clearance, or filing or registration with any governmental or
regulatory authority, is required in order to permit the Company to perform its
obligations under this Agreement, except for such as have been obtained.

ARTICLE V.

CONDITIONS PRECEDENT TO PARTIES’ OBLIGATIONS.

Section 5.1.     Conditions Precedent to Obligations of the Company. Each and
every obligation of Company to be performed on the Closing Date will be subject
to the satisfaction prior to or on the Closing Date of the following conditions,
unless waived in writing by Company: (a) the representations and warranties made
by the members of the Seller Group in this Agreement shall be true and correct
on and as of the Closing Date with the same effect as though such
representations and warranties had been made or given on and as of the Closing
Date, and (b) members of the Seller Group shall have performed and complied with
all of their obligations under this Agreement that are to be performed or
complied with by them prior to or on the Closing Date.

 

3

 

--------------------------------------------------------------------------------



Section 5.2.     Conditions Precedent to Obligations of Seller Group. Each and
every obligation of members of the Seller Group to be performed on the Closing
Date shall be subject to the satisfaction prior to or on the Closing Date of the
following conditions, unless waived in writing by Sellers: (a) the Company’s
representations and warranties contained in this Agreement shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made or given on and as of the Closing
Date, and (b) the Company shall have performed and complied with all of its
obligations under this Agreement which are to be performed or complied with by
it prior to or on the Closing Date.

ARTICLE VI.

TERMINATION.

Section 6.1.     Termination. This Agreement may be terminated on or prior to
the Closing Date as follows: (a) by mutual written consent of the parties
hereto, (b) by any member of the Seller Group if the conditions precedent
contained in Section 5.2 hereof have not been fulfilled or waived in writing on
or prior to the Closing Date or (c) by the Company if the conditions precedent
contained in Section 5.1 hereof have not been fulfilled or waived in writing on
or prior to the Closing Date. In the event of termination by any party as
provided above, written notice shall promptly be given to the other parties and
each party shall pay his or her own expenses incident to the negotiation and
consummation of this Agreement and the transactions contemplated hereby. A
termination under the provisions of this Section 6.1 shall not prejudice any
claim that any party may have hereunder or in law or in equity.

ARTICLE VII.

MISCELLANEOUS.

Section 7.1.     Remedies. The parties acknowledge and agree that irreparable
damage would occur in the event any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the non-breaching party shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state thereof having jurisdiction, in addition
to any other remedy to which such party may be entitled at law or equity. In the
event of an action seeking injunctive relief or specific performance hereunder,
the party seeking relief shall not be required to post a bond or other security.

Section 7.2.     Public Announcements; Filings. The parties will not make any
public announcements in respect of this Agreement or the transactions
contemplated herein except to the extent required by law. The parties may also
make appropriate disclosure of the transactions contemplated by this Agreement
to their officers, directors and representatives. The parties acknowledge that
promptly after the Closing, the Company will issue a press release announcing
the consummation of the transactions contemplated by this Agreement and the
execution and delivery of the Standstill Agreement in substantially the form set
forth in Exhibit B, and that the Company will file with the Securities and
Exchange Commission a Current Report on Form 8-K with respect to the execution
and delivery of this Agreement and the Standstill Agreement and the consummation
of the transactions contemplated hereby. The parties agree that all public
disclosures of the parties regarding the execution and delivery of this

 

4

 

--------------------------------------------------------------------------------



Agreement and the Standstill Agreement and the consummation of the transactions
contemplated hereby shall not be inconsistent with the disclosure in Exhibit B.

Section 7.3.     Notices. All notices, requests and other communications to any
party hereunder will be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and will be given to such party at
its address or facsimile number set forth in this Section or at such other
address or facsimile number as such party may hereafter specify in writing. Each
such notice, request or other communication will be effective (a) if given by
facsimile, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received by the sender, (b) if given by mail,
upon the earlier of actual receipt or three (3) business days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
properly addressed and with proper postage prepaid, (c) one (1) business day
after deposit with an internationally reputable overnight courier properly
addressed and with all charges prepaid or (d) when received, if by any other
means.

 

The Company:

The Management Network Group, Inc.
7300 College Boulevard, Suite 302
Overland Park, Kansas 66210
Attn: Legal Department
Fax: (913) 451-3066

 

 

with a copy to:

Stinson Morrison Hecker LLP
1201 Walnut, Suite 2800
Kansas City, Missouri 64106
Attn: John A. Granda, Esq.
Fax: (816) 691-3495

 

 

Seller Group:

Potomac Capital Management
825 Third Avenue, 33rd Floor
New York, NY 10022
Attn: PJ Solit
Fax: (212) 521-5107

 

 

with a copy to:

Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, NY 10022
Fax: (212) 980-5192
Attention: Peter J. Gennuso, Esq.

 

The parties will promptly notify each other in the manner provided in this
Section of any change in their respective addresses. A notice of change of
address will not be deemed to have been given until received by the addressee.
Communications by facsimile also will be sent concurrently by mail, but will in
any event be effective as stated above.

Section 7.4.     Expenses. The Company, on one hand, and the Seller Group, on
the other hand, will each pay its own expenses with respect to this Agreement.

 

5

 

--------------------------------------------------------------------------------



Section 7.5.     Assignment. No party will assign this Agreement or any rights,
interests or obligations hereunder, or delegate performance of any of its
obligations hereunder, without the prior written consent of each of the other
parties.

Section 7.6.     Entire Agreement. This Agreement and the exhibits attached
hereto embody the entire agreement and understanding of the parties in respect
of the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

Section 7.7.     Waiver, Amendment, etc. This Agreement may not be amended or
supplemented, and no waivers of or consents to or departures from the provisions
hereof will be effective, unless set forth in a writing signed by, and delivered
to, all the parties. No failure or delay of any party in exercising any power or
right under this Agreement will operate as a waiver thereof, nor will any single
or partial exercise of any right or power, or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

Section 7.8.     Binding Agreement; No Third party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. Nothing expressed or implied herein is
intended or will be construed to confer upon or to give to any third party any
rights or remedies by virtue hereof.

Section 7.9      Governing Law; Exclusive Jurisdiction; Service of Process. This
Agreement will be governed by and construed in accordance with the internal laws
of the state of Delaware, without regard to conflicts of laws principles.

Section 7.10.   Severability. The invalidity or unenforceability of any
provision hereof in any jurisdiction will not affect the validity or
enforceability of the remainder hereof in that jurisdiction or the validity or
enforceability of this Agreement, including that provision, in any other
jurisdiction. To the extent permitted by applicable law, each party waives any
provision of applicable law that renders any provision hereof prohibited or
unenforceable in any respect. If any provision of this Agreement is held to be
unenforceable for any reason, it will be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.

Section 7.11.   Negotiated Transaction. The provisions of this Agreement were
negotiated by the parties hereto and said Agreement shall be deemed to have been
drafted by all the parties hereto.

Section 7.12.   Counterparts. This Agreement may be executed in one or more
counterparts each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement.

6

 

--------------------------------------------------------------------------------



[signature page follows]

 

7

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed as of the day and year first above written.

 

 

THE MANAGEMENT NETWORK GROUP, INC.

 

 

 

 

 

By:

/s/ Don Klumb

 

 

Donald Klumb

 

 

 

POTOMAC CAPITAL MANAGEMENT LLC

 

 

 

By:

/s/ Paul J. Solit

 

 

Paul J. Solit, Managing Member

 

 

 

POTOMAC CAPITAL MANAGEMENT INC.

 

 

 

By:

/s/ Paul J. Solit

 

 

Paul J. Solit, President

 

 

 

POTOMAC CAPITAL INTERNATIONAL LTD

 

 

 

By:

/s/ Paul J. Solit

 

 

 

 

 

 

POTOMAC CAPITAL PARTNERS LP

 

 

 

By:

/s/ Paul J. Solit

 

 

 

 

 

 

PLEIADES INVESTMENT PARTNERS-R LP

 

 

 

By:

/s/ Paul J. Solit

 

 

 

 

 

 

 

 

/s/ Paul J. Solit

 

Paul J. Solit

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------



EXHIBIT A

 

STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT (the “Agreement”) dated as of June 11, 2008 (the
“Effective Date”) by and among The Management Network Group, Inc., a Delaware
corporation (the “Company”), Potomac Capital Management, LLC, Potomac Capital
Management, Inc., Potomac Capital Partners LP, Potomac Capital International
Ltd, Pleiades Investment Partners-R LP, and Paul J. Solit (collectively, the
“Stockholder”).

A.        The Company has outstanding approximately 36,069,7531 shares of Common
Stock (as defined below).

B.        Stockholder is currently the Beneficial Owner of 5,696,499 shares of
the Common Stock, par value .001 per share of the Company.

C.        The Company is willing to purchase 1,000,000 of such shares on the
condition that Stockholder executes and delivers this Agreement to the Company.

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, hereby agrees as follows:

ARTICLE I.

DEFINITIONS AND CONSTRUCTION

Section 1.1.     Certain Definitions. As used in this Agreement, the following
terms will have the meanings specified below:

“13D Group” has the meaning ascribed to it in Section 3.1(a)(i).

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.

“Applicable Law” means all applicable provisions of all (a) constitutions,
treaties, statutes, laws (including common law), rules, regulations, ordinances
or codes of any Governmental Authority, and (b) orders, decisions, injunctions,
judgments, awards and decrees of any Governmental Authority.

“Articles” means the Certificate of Incorporation of the Company, as amended,
restated or supplemented from time to time.

“Associate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act.

_________________________

1 Based on number in Form 10-Q for the Quarter Ended March 29, 2008.

 

A-1

 

--------------------------------------------------------------------------------



“Beneficial Owner” A Person will be deemed the “Beneficial Owner” of, and will
be deemed to “Beneficially Own,” any securities:

(a)       which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (as determined pursuant to Rule 13d-3
and Rule 13d-5(b) of the General Rules and Regulations of the Exchange Act as in
effect on the date hereof);

(b)       which such Person or any of such Person’s Affiliates or Associates has
(i) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than rights issued pursuant to the Rights Plan), warrants or options, or
otherwise; or (ii) the right to vote pursuant to any agreement, arrangement or
understanding, provided, however, that a Person will not be deemed the
“Beneficial Owner” of any security under this clause (ii) if the agreement,
arrangement or understanding to vote such securities (A) arises solely from a
revocable proxy or consent given in response to a proxy or consent solicitation
made pursuant to, and in accordance with, the applicable rules and regulations
of the Exchange Act and (B) is not also then reportable by such Person on
Schedule 13D under the Exchange Act (or any comparable or successor report).

“Business Day” means a day other than a Saturday, a Sunday, a day on which
banking institutions in the States of New York are authorized or obligated by
law or required by executive order to be closed, or a day on which the NASDAQ is
closed.

“Common Stock” means the common stock of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Governmental Authority” means any federal, state, local or political
subdivision, governmental or administrative body, instrumentality, department or
agency or any court, administrative hearing body, arbitration tribunal,
commission or other similar dispute resolution panel or body, and any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of a government.

“Person” means an individual, a partnership, an association, a joint venture, a
corporation, a limited liability company, a business, a trust, any entity
organized under Applicable Law, an unincorporated organization or any
Governmental Authority.

“Rights Plan” means the Rights Agreement, dated as of March 27, 2008. by and
between the Company and Computershare Trust Company N.A., as rights agent.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

A-2

 

--------------------------------------------------------------------------------



“Termination Date” shall have meaning ascribed to it in Section 5.1.

“Vote” means, as to any entity, the ability to cast a vote at a stockholders’ or
comparable meeting of such entity with respect to the election of directors or
other members of such entity’s governing body.

“Voting Power” means the aggregate number of Votes of the Company outstanding as
at such date.

“Voting Securities” means the Common Stock and any other securities of the
Company having the right to Vote.

Section 1.2.     Interpretation and Construction of this Agreement. The
definitions in Section 1.1 will apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun will
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” All references herein to articles, Sections and
Schedules will be deemed to be references to articles and Sections of, and
Schedules to, this Agreement unless the context will otherwise require. The
headings of the articles and Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. Unless the context will otherwise require or
provide, any reference to any agreement or other instrument or statute or
regulation is to such agreement, instrument, statute or regulation as amended
and supplemented from time to time (and, in the case of a statute or regulation,
to any successor provision).

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

Section 2.1.     Representation and Warranties by Stockholder. Stockholder
hereby represents and warrants to the Company as follows:

(a)       Stockholder has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action.

(b)       This Agreement has been duly executed and delivered by Stockholder and
constitutes a legal, valid and binding obligation, enforceable in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting creditors rights
generally or by general principles of equity.

(c)       No governmental consent, approval, authorization, license or
clearance, or filing or registration with any governmental or regulatory
authority, is required in order to permit Stockholder to perform its obligations
under this Agreement, except for such as have been obtained.

(d)       The shares of Common Stock referenced in Recital B represent all of
the shares of Voting Securities of the Company, if any, which are Beneficially
Owned by Stockholder on the

 

A-3

 

--------------------------------------------------------------------------------



date hereof. Such shares are owned free and clear of any charge, claim,
equitable interest, lien, option, pledge, security interest, right of first
refusal, encumbrance or similar restriction. Stockholder does not have the right
to vote shares of Voting Securities of the Company other than those set forth on
Schedule 2.1(d), and has not granted any other Person the right to vote such
shares.

Section 2.2.     Representations and Warranties by the Company. The Company
represents and warrants to Stockholder as follows:

(a)       The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of the Company.

(b)       This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally or by general principles of equity.

(c)       No governmental consent, approval, authorization, license or
clearance, or filing or registration with any governmental or regulatory
authority, is required in order to permit the Company to perform its obligations
under this Agreement, except for such as have been obtained.

ARTICLE III.

COVENANTS AND OTHER LIMITATIONS

Section 3.1.     Covenants. Prior to the Termination Date and subject to the
further provisions hereof:

(a)       Neither Stockholder nor Affiliate or Associate of Stockholder, will,
directly or indirectly, acquire any Voting Securities (except by way of stock
dividends or other distributions or offerings made available to holders of
Voting Securities generally).

(b)       The Stockholder, shall be present, in person or by proxy, at all
meetings of stockholders of the Company so that all Voting Securities
beneficially owned by Stockholder and its Affiliates and Associates may be
counted for the purpose of determining the presence of a quorum at such
meetings.

(c)       No member of the Stockholder Group shall deposit any Voting Securities
in a voting trust or subject any Voting Securities to any arrangement or
agreement with respect to the voting of such Voting Securities.

(d)       In addition to the foregoing, Stockholder agrees that, without the
prior consent of the Board of Directors of the Company, it will not, and it will
cause each of its Affiliates and Associates not to, directly or indirectly,
alone or in concert with others, take any of the actions set forth below:

 

A-4

 

--------------------------------------------------------------------------------



(i)        own (except for securities of the Company acquired prior to the date
of this letter agreement and previously disclosed to the Company) or acquire, by
purchase or otherwise (including, without limitation, any option or similar
arrangement), any securities or assets of the Company or any of its
subsidiaries;

(ii)       make, effect or commence any tender or exchange offer, merger or
other business combination involving the Company or any of its subsidiaries;

(iii)      consummate any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;

(iv)      make, or in any way participate in, any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the SEC) to vote, or seek to
advise or influence any person with respect to the voting of, any voting
securities of the Company or any of its subsidiaries;

(v)       form, join or in any way participate in a “group” (within the meaning
of Section 13(d)(3) of the Exchange Act and Rule 13d-5(b) thereunder) with
respect to any Voting Securities of the Company or any of its subsidiaries;

(vi)      otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company;

(vii)     disclose any intention, plan or arrangement inconsistent with the
foregoing or take any action which might require the Company to make a public
announcement regarding the possibility of an acquisition of securities, a
business combination or a merger; or

 

(viii)

request the Company to waive or amend any provision of this Agreement.

ARTICLE IV.

TERM AND TERMINATION

Section 4.1.     Termination. The respective covenants and agreements of
Stockholder and the Company contained in this Agreement will continue in full
force and effect until June 10, 2010 (the “Termination Date”). Any termination
of this Agreement as provided herein will be without prejudice to the rights of
any Party arising out of the breach by any other Party of any provision of this
Agreement prior to the date of such termination.

ARTICLE V.

MISCELLANEOUS

Section 5.1.     Remedies. Stockholder acknowledges and agrees that irreparable
damage would occur in the event any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the Company shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state thereof having jurisdiction, in addition to any other remedy
to which

 

A-5

 

--------------------------------------------------------------------------------



the Company may be entitled at law or equity. In the event an action seeking
injunctive relief hereunder, the Company shall not be required to post a bond.

Section 5.2.     Notices. All notices, requests and other communications to any
Party hereunder will be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and will be given to such Party at
its address or facsimile number set forth in this Section 5.2 or at such other
address or facsimile number as such Party may hereafter specify in writing. Each
such notice, request or other communication will be effective (a) if given by
facsimile, when transmitted to the facsimile number specified in this Section
5.2 and confirmation of receipt is received by the sender, (b) if given by mail,
upon the earlier of actual receipt or three (3) Business Days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
properly addressed and with proper postage prepaid, (c) one (1) Business Day
after deposit with an internationally reputable overnight courier properly
addressed and with all charges prepaid or (d) when received, if by any other
means.

 

The Company:

The Management Network Group, Inc.
7300 College Boulevard, Suite 302
Overland Park, Kansas 66210
Attn: Legal Department
Fax: (913) 451-3066

 

 

with a copy to:

Stinson Morrison Hecker LLP
1201 Walnut, Suite 2800
Kansas City, Missouri 64106
Attn: John A. Granda, Esq.
Fax: (816) 691-3495

 

 

Stockholder:

Potomac Capital Management
825 Third Avenue, 33rd Floor
New York, NY 10022
Attn: PJ Solit
Fax: (212) 521-5107

 

 

with a copy to:

Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, NY 10022
Fax: (212) 980-5192
Attention: Peter J. Gennuso, Esq.

 

The Parties will promptly notify each other in the manner provided in this
Section 5.2 of any change in their respective addresses. A notice of change of
address will not be deemed to have been given until received by the addressee.
Communications by facsimile also will be sent concurrently by mail, but will in
any event be effective as stated above.

Section 5.3.     Expenses. The Company and Stockholder will each pay its own
expenses with respect to this Agreement.

 

A-6

 

--------------------------------------------------------------------------------



Section 5.4.     Assignment. No Party will assign this Agreement or any rights,
interests or obligations hereunder, or delegate performance of any of its
obligations hereunder, without the prior written consent of each of the other
Parties.

Section 5.5.     Entire Agreement. This Agreement embodies the entire agreement
and understanding of the Parties in respect of the subject matter contained
herein. This Agreement supersedes all prior agreements and understandings
between the Parties with respect to such subject matter.

Section 5.6.     Waiver, Amendment, etc. This Agreement may not be amended or
supplemented, and no waivers of or consents to departures from the provisions
hereof will be effective, unless set forth in a writing signed by, and delivered
to, all the Parties. No failure or delay of any Party in exercising any power or
right under this Agreement will operate as a waiver thereof, nor will any single
or partial exercise of any right or power, or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

Section 5.7.     Binding Agreement; No Third Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns. Nothing expressed or implied herein is
intended or will be construed to confer upon or to give to any third party any
rights or remedies by virtue hereof.

Section 5.8.     Governing Law; Exclusive Jurisdiction; Service of Process. This
Agreement will be governed by and construed in accordance with the internal laws
of the state of Delaware, without regard to conflicts of laws principles.

Section 5.9.     Severability. The invalidity or unenforceability of any
provision hereof in any jurisdiction will not affect the validity or
enforceability of the remainder hereof in that jurisdiction or the validity or
enforceability of this Agreement, including that provision, in any other
jurisdiction. To the extent permitted by Applicable Law, each Party waives any
provision of Applicable Law that renders any provision hereof prohibited or
unenforceable in any respect. If any provision of this Agreement is held to be
unenforceable for any reason, it will be adjusted rather than voided, if
possible, in order to achieve the intent of the Parties to the extent possible.

Section 5.10.   Counterparts. This Agreement may be executed in one or more
counterparts each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement.

[signature page follows]

 

A-7

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Stockholder have caused their respective
duly authorized officers to execute this Agreement as of the day and year first
above written.

 

 

THE MANAGEMENT NETWORK GROUP, INC.

 

 

 

 

 

By:

__________________________________

 

 

 

 

 

POTOMAC CAPITAL MANAGEMENT LLC

 

 

 

By:

__________________________________

 

 

Paul J. Solit, Managing Member

 

 

 

POTOMAC CAPITAL MANAGEMENT INC.

 

 

 

By:

__________________________________

 

 

Paul J. Solit, President

 

 

 

POTOMAC CAPITAL INTERNATIONAL LTD

 

 

 

By: __________________________________

 

 

 

 

 

POTOMAC CAPITAL PARTNERS LP

 

 

 

By: __________________________________

 

 

 

 

 

PLEIADES INVESTMENT PARTNERS-R LP

 

 

 

By: __________________________________

 

 

 

 

 

 

 

__________________________________

 

Paul J. Solit

 

 

 

 

 

 

A-8

 

--------------------------------------------------------------------------------



Schedule 2.1(d)

 

See shares set forth on Recital B of this Agreement.

 

A-9

 

--------------------------------------------------------------------------------



EXHIBIT B

 

PRESS RELEASE

 

[img1.gif]


 

CONTACT:

Brainerd Communicators

Michele Clarke (Media)

clarke@braincomm.com

Corey Kinger (Investors)

kinger@braincomm.com

212.986.6667

 

TMNG GLOBAL ANNOUNCES STOCK REPURCHASE AND EXECUTION OF

STANDSTILL AGREEMENTS

 

Overland Park, Kansas - June 11, 2008 - TMNG Global (Nasdaq: TMNG), a leading
provider of management consulting services to the global communications, media
and entertainment industries, announced that today it repurchased shares of its
common stock from one of its stockholders in a privately negotiated transaction.
The Company purchased 1,000,000 shares of its common stock at a purchase price
of $1.60 per share. The aggregate purchase price for the shares was $1.6
million, which was paid from the Company’s working capital. The closing price
for the Company’s common stock was $1.69 per share on June 6, 2008, immediately
prior to the approval of the transactions by the Company’s board of directors.

In connection with the repurchase, the Company entered into a standstill
agreement with the seller and certain related parties. The standstill agreement
restricts, the seller and certain related parties from, among other things,
seeking to control or influence the management, Board of Directors or policies
of the Company for a period of two years.

The Company is currently negotiating the repurchase of 1,000,000 shares of
common stock from another stockholder upon substantially similar terms.

About TMNG Global

TMNG Global (Nasdaq: TMNG) is a leading provider of professional services to the
converging communications industry. Its companies, TMNG, CSMG, Cartesian and TWG
Consulting, and its base of over 600 consultants, have provided strategy,
management, and technical consulting, as well as products and services, to more
than 1200 communications service providers, entertainment, media, and technology
companies and financial services firms worldwide. The company is headquartered
in Overland Park,

 

B-1

 

--------------------------------------------------------------------------------



Kansas, with offices in Boston, Chicago, London, New Jersey, New York, Shanghai
and Washington, D.C. 

Cautionary Statement Regarding Forward Looking Information

This release may contain forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. In particular, any statements
that do not relate to historical or current facts constitute forward-looking
statements, including any statements contained herein regarding expectations
with respect to the Company’s future business, financial condition and results
of operations. Forward-looking statements are subject to known and unknown
risks, uncertainties, and contingencies, many of which are beyond the Company’s
control, which may cause actual results, performance, or achievements to differ
materially from those projected or implied in such forward-looking statements.
Factors that might affect actual results, performance, or achievements include,
among other things, the ability of the Company to successfully integrate recent
acquisitions, conditions in the telecommunications industry, overall economic
and business conditions, the demand for the Company’s services, the level of
cash and non-cash expenditures incurred by the Company, technological advances
and competitive factors in the markets in which the Company competes, and the
factors described in this press release and in TMNG’s filings with the
Securities and Exchange Commission, including the risks described in TMNG’s
periodic reports filed with the SEC, including, but not limited to, “Cautionary
Statement Regarding Forward Looking Information” under Part I of its Annual
Report on Form 10-K for the fiscal year ended December 29, 2007 and subsequent
periodic reports containing updated disclosures of such risks. These filings are
available at the SEC’s web site at www.sec.gov. TMNG does not intend to update
these forward-looking statements and undertakes no duty to any person to provide
any such update under any circumstances.

CONTACT:

The Management Network Group, Inc.

Debby Brannon

debby.brannon@tmng.com

800.876.5329

 

Brainerd Communicators

Ray Yeung / AJ Goodman

yeung@braincomm.com /

 

Corey Kinger (Investors)

kinger@braincomm.com

212.986.6667

 

 

B-2

 

 